DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 08/24/2021.

Status of Claims


Claims 7, 15, 28, and 46 have been cancelled. 
Claims 2, 16, 17, 19-20, 22-23, 37-38, 40-41, 55-56, and 58-59  have been amended. 
Claim 60 has been added.
Claims 2-6, 8-14, 16-20, 22-27, 29-45, and 47-60 are now pending.

Response to Arguments

Applicant's arguments filed on 08/24/2021 regarding the 35 U.S.C. 101 and103 rejections have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that amended claims 2, 22, and 23 are eligible under 101 because (1) the claims are not directed to an abstract idea but rather a specific manner in which a device processes natural language input to accurately provide relevant electronic reminders, (2) the alleged abstract idea is integrated into a practical application because such integration improves the functioning of a computer or improves another technology/technical field by 
The Examiner respectfully disagrees.  As per argument (1), the claims are directed to an abstract idea of Certain Methods of Organizing Human Activity because the claims describes a process of analyzing/processing natural language input of a user in order to provide reminders/notifications of tasks to the user. These reminders/notifications of tasks provide instructions for the user to perform and therefore manages their behavior.
As per argument (2), the Examiner submits that the additional elements recited in the claims provide mere instructions to apply or implement the abstract idea on a computer (i.e. electronic device) and do not integrate the abstract idea into a practical application. The additional elements provide an automated solution of performing tasks of a personal/administrative assistant. The Applicant suggests that the specific manner of performing natural language processing to disambiguate natural language input of a user by using contextual data such as prior emails displaying on the device improves the functioning of the computer itself. Using contextual data to disambiguate input or to predict/determine the “who” associated with a task does not improve or affect the functioning of the electronic device itself.  This analysis of contextual data affects the output or the accuracy of the reminder displayed by the electronic device. Therefore, the improvement is 
As per argument (3), the Examiner submits that the specification was evaluated for the improvement consideration for steps 2A(2) and 2B. The Examiner considered and referenced the additional elements recited in the claims along with the paragraphs cited in the Applicant’s specification to determine that the additional elements did not integrate the abstract idea into a practical application or provide an inventive concept. The Examiner notes that the Applicant’s specification does not explicitly recite an “improvement” or “enhancement” to a computer or a specific technology/field. The improvement identified in the Applicant’s specification and acknowledged by the Examiner is the accuracy of a notification provided to a user, which was determined to not provide a practical application or an inventive concept. 
Therefore, the 35 U.S.C. 101 rejection is maintained for claims 2-6, 8-14, 16-20, 22-27, 29-35, 37-45, 47-53, and 55-59.

  	As per the 103 rejections, the Applicant argues that the cited references fail to disclose or suggest amended claims 2, 22, and 23 (and all claims depending therefrom) and new claim 60 (pgs. 25-27).
The Examiner finds the Applicant’s argument persuasive. The cited references of MacFarlane et al. (US 2009/0219166 A1), Pulsipher (US 2008/0005053 A1), Kakirde et al. (US 2010/0103779 A1), Prociw (US 2013/0005405 A1), Deeds et al. (U.S. Patent No. 7,248,900), and McQuaide et al. (US 2008/0096531 A1) alone or in combination fail to teach the claim limitations of 

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 07/07/2021 and 08/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6, 8-14, 16-20, 22-27, 29-35, 37-45, 47-53, and 55-59 are rejected under 35 U.S.C. 101 because the claimed invention, “Active Transport Based Notifications”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior), without significantly more. The claims do not include 
Step 1:  Claims 2-6, 8-14, 16-20, 22-27, 29-35, 37-45, 47-53, and 55-59 are directed to a statutory category, namely a manufacture (claims 2-6, 8-14, and 16-20), a machine (claims 22 and 24-35, and 37-41) and a process (claims 23 and 42-53, and 55-59).
Step 2A (1): Independent claims 2, 22 and 23 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior), based on the following claim limitations: “receive, from a user, natural language input describing a task to be performed by the user, a person associated with the task, and a triggering criterion for performing an action associated with the task; process the natural language input to determine the task, the person, and the triggering criterion, the processing including determining one or more types of future communication events with the person for satisfying the triggering criterion based on detecting the one or more types of future communication events with the person after receiving the natural language input, wherein performing the natural language processing includes disambiguating, based on context data, a portion of the natural language input to refer to the person, wherein the context data includes data displayed when the natural language input is received; and converting the natural language input into a task item, the task item defining the task and the triggering criterion, wherein:  the one or more types of future communication events with the person are not explicitly specified in the natural language input; one or more words of the natural language input indicate the one or more types of future communication events with the person; detecting the one or more types of communication events with the person; monitor for the one or more determined types of future communication events with the person, including detecting an occurrence of a first incoming communication event; determine, based on the detected occurrence of the first incoming communication event, whether the triggering criterion is satisfied; and upon determining that the triggering criterion is satisfied, cause a notification associated with the task item to be presented to the user”. These claims are directed towards monitoring communications, and generating and managing personal tasks/events. Dependent claims 3-6, 8-14, 16-20, 24-27, 29-35, 37-45, 47-53, and 55-59 further describe/define the types of communication events being monitored, the triggering criteria, and how tasks/notifications are communicated to the user.  These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” abstract grouping which includes managing personal behavior including social activities, teaching, and following rules or instructions and thus recite an abstract idea. Certain Methods of Organizing Human Activity encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 2-6, 8-14, 16-20, 22-27, 29-35, 37-45, 47-53, and 55-59 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, independent claims 2, 22 and 23 and dependent claims 8-14, 29-35, and 47-53 recite additional elements of a non-transitory computer readable storage medium, one or more processors, an electronic device, processing the natural language input, context 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent 2, 22 and 23 and dependent claims 8-14, 29-35, and 47-53 recite additional elements as stated above. The Applicant’s Specification states that the storage media can include a floppy disk, flexible disk, hard disk, solid state drive, etc. in paragraph [0255]; processors include one or more general purpose hardware processors [0249]; electronic device can be a smart phone [0131]; processing natural language is a NLP service that uses one or more models and context [0048]; task manager may be implemented in software, hardware, or any 
Examiner Note: Claims 36, 54, and 60 are eligible under 35 U.S.C. 101 because the claims recite additional elements that provide a practical application of reducing the audio output volume lower than the voice of the participant.

Allowable Subject Matter

Claims 36 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 60 is allowed. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624